DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed on 03/09/2022 has been entered.
Claims 7-9 and 13-15 are pending and currently rejected.
	

Claim Rejections - 35 USC § 103
Claims 7-9 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran et al. (US 2019/0230683 A1) hereinafter “Akkarakaran”.
Regarding claim 7:
Akkarakaran discloses a terminal (Fig. 4, 120) comprising:  a receiver (Fig. 4, 452) that receives a first information regarding a first number of slots for use in transmission of an uplink control channel, and a second information regarding a second number of slots for use in transmission of an uplink shared channel; (Para. [0073], “receiving scheduling (e.g., a resource assignment) to transmit on a PUSCH in a first one or more slots … and receiving scheduling to transmit on a PUCCH in a second one or more slots”); and a processor (Fig. 4, 480) that controls so as not to perform the transmission of the uplink shared channel in at least one slot in which overlapping occurs, when both the first number of slots for use in transmission of the uplink control channel and the second number of slots for use in transmission of the uplink shared channel are two or more, and if the transmission of the uplink shared channel and the transmission of the uplink control channel overlap in the at least one slot, (Para. [0074], “The scheduled PUSCH and/or PUCCH transmissions overlap in at least one slot”; Para. [0075], “… transmit the UCI on the PUCCH and drop the scheduled PUSCH transmission”), wherein the first number of slots for use in transmission of the uplink control channel and the second number of slots for use in transmission of the uplink shared channel are separately configured (Para. [0073]-[0074]).
Akkarakaran does not expressly disclose the transmissions are configured by higher layer signaling.  However, it is well known in the art that resource configuration for PUCCH or PUSCH can be configured by higher layer signaling.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in the system of Akkarakaran the feature that the transmissions are configured by higher layer signaling in order to ensure critical resource configuration messages are transmitted reliably and securely. 
Regarding claim 8:
Akkarakaran further discloses wherein the processor determines the first number of slots for use in the transmission of the uplink control channel based on information regarding a slot configuration (Para. [0073], “The repetition factor may specify the number of slots on which the associated PUSCH or PUCCH is repeated”).
Regarding claim 9:
Akkarakaran further discloses wherein the processor determines a slot for transmitting the uplink shared channel out of a plurality of consecutive slots configured for transmitting the uplink shared channel based on the information regarding the slot configuration (Para. [0073], “The repetition factor may specify the number of slots on which the associated PUSCH or PUCCH is repeated”).
Regarding claim 13:
Claim 13 is directed to a radio communication method and includes features similar to claim 7. The same portions of the cited prior art and rationales set forth in the rejection of claim 7 also apply. 
Regarding claim 14:
Fig. 4, 110) comprising: a transmitter (Fig. 4, 430) that transmits a first information regarding a first number of slots for use in transmission of an uplink control channel, and a second information regarding a second number of slots for use in transmission of an uplink shared channel (See rejection of claim 7); and a processor (Fig. 4, 440) that determines that the uplink shared channel is not transmitted in at least one slot in which overlapping occurs, when both the first number of slots for use in transmission of the uplink control channel and the second number of slots for use in transmission of the uplink shared channel are two or more, and if the transmission of the uplink shared channel and the transmission of the uplink control channel overlap in the at least one slot. (See rejection of claim 7). 
Regarding claim 15:
Akkarakaran discloses a system comprising a terminal (Fig. 4, 120) and a base station (Fig. 4, 110) wherein: the terminal comprises: a receiver (Fig. 4, 452) that receives a first information regarding a first number of slots for use in transmission of an uplink control channel, and a second information regarding a second number of slots for use in transmission of an uplink shared channel; and a processor (Fig. 4, 480) that controls so as not to perform the transmission of the uplink shared channel in at least one slot in which overlapping occurs, when both the first number of slots for use in transmission of the uplink control channel and the second number of slots for use in transmission of the uplink shared channel are two or more, and if the transmission of the uplink shared channel and the transmission of the uplink control channel overlap in the at least one slot, and the base station comprises: a transmitter (Fig. 4, 430) that transmits the first information and the second information, and wherein the first number of slots for use in transmission of the uplink control channel and the second number of slots for use in transmission of the uplink shared channel are separately configured by higher layer signaling. (See rejection of claim 7).


Response to Arguments
 	Claim rejection under 35 U.S.C. 102(a)(2)
Applicant’s arguments with respect to rejections of claims 7-9 and 13-14 have been fully considered but are moot in view of the new ground of rejection under 35 U.S.C 103 presented in the current Office Action.
Claim rejection under 35 U.S.C. 103
	In response to Applicant’s challenge regarding the official notice statement by the Examiner that it is well known in the art that resource configuration for PUCCH or PUSCH can be configured by higher layer signaling, the Examiner cites references US 2018/0020430 A1 (e.g. See Para.  [0165] and [0303]), US 2018/0132229 A1 (e.g. See Para. [0035]), US 2019/0150172 A1 (e.g. See Para. [0098]).  The Examiner submits that the above cited prior art references at least describe resource configuration for PUCCH or PUSCH can be configured by higher layer signaling.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO HUI A ZHU/Primary Examiner, Art Unit 2465